Case 21-50240-KBO   Doc 1-1   Filed 03/08/21   Page 1 of 2




                    EXHIBIT A
                  Case 21-50240-KBO    Doc 1-1   Filed 03/08/21   Page 2 of 2


              A                       B                      C
1    BD Laplace, LLC
2    Case #19-12153
3    Exhibit A - Steel & Pipe Supply
4
5
6      Invoice Number          Invoice Date          Invoice Amount
7        Credit Memo                  10/4/2019    $       (357,381.35)
8        1400033757                  10/23/2019    $        349,555.29
9        1400035777                  10/28/2019    $          1,291.50
10       1400033775                  10/28/2019    $          2,119.58
11        90825939                   11/12/2019    $         11,643.59
12        90827484                   12/16/2019    $          3,859.20
13        90827498                   12/17/2019    $          3,240.00
14        90827507                   12/17/2019    $          2,960.00
15                                Balance Due      $         17,287.81
